Exhibit 10.3

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Second Amendment”) is made
this 15th day of December, 2016, effective as of January 1, 2017 (the “Effective
Date”), by and between PINNACLE ENTERTAINMENT, INC., a Delaware corporation (the
“Company”), and NEIL E. WALKOFF, an individual (“Executive”), with respect to
the following facts and circumstances:

RECITALS

The Company and Executive entered into an Employment Agreement on October 13,
2014 (the “Employment Agreement”), with Executive having a base salary of Five
Hundred Twenty Five Thousand Dollars ($525,000) per year.

On December 21, 2015, effective as of January 1, 2016, the Company and Executive
entered into that certain First Amendment to Employment Agreement (the “First
Amendment” and, together with the Employment Agreement, the “Agreement”).

Effective as of January 1, 2017, the Company and Executive desire to amend the
Agreement to increase Executive’s base salary to Five Hundred Seventy Five
Thousand Dollars ($575,000) per year.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

AMENDMENT

1. Effective as of January 1, 2017, Article 3, Section 3.1 of the Agreement
(Base Salary) is hereby deleted in its entirety and replaced with the following
new Article 3, Section 3.1:

“3.1 Base Salary. In consideration for Executive’s services hereunder, the
Company shall pay Executive an annual base salary at the rate of Five Hundred
Seventy Five Thousand Dollars ($575,000.00) per year effective as of January 1,
2017 through the end of the Term; payable in accordance with the Company’s
regular payroll schedule from time to time (less any deductions required for
Social Security, state, federal and local withholding taxes, and any other
authorized or mandated similar withholdings).”

2. Except as modified herein, all other terms of the Agreement shall remain in
full force and effect. In the event of a conflict between the terms of the
Agreement and this Second Amendment, the terms of this Second Amendment shall
apply. No modification may be made to the Agreement or this Second Amendment
except in writing and signed by both the Company and Executive.

 

- 1 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly as of the date first written above.

 

EXECUTIVE       PINNACLE ENTERTAINMENT, INC.

/s/ Neil E. Walkoff

      By:  

/s/ Anthony M. Sanfilippo

Neil E. Walkoff         Anthony M. Sanfilippo,         Chief Executive Officer

 

- 2 -